United States Court of Appeals
                     For the First Circuit


No. 07-1218

              ESSO STANDARD OIL CO. (PUERTO RICO),

                      Plaintiff, Appellee,

                                 v.

           CARLOS W. LÓPEZ-FREYTES, in his personal and
       official capacities as President of the Puerto Rico
   Environmental Quality Board; FLOR DEL VALLE-LÓPEZ, in her
    official capacity as Associate Member of the Puerto Rico
  Environmental Quality Board; ANGEL BERRÍOS-SILVESTRE, in his
    official capacity as Associate Member of the Puerto Rico
  Environmental Quality Board; NORMAN VELÁZQUEZ-TORRES, in his
         official capacity as Attorney of the Puerto Rico
                    Environmental Quality Board,

                     Defendants, Appellants.



                            ERRATA SHEET


     The opinion of this Court issued on April 10, 2008, is
amended as follows:


     On page 25, line 14:   "defendants assertions" should be
"defendants' assertions"